Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Barhorst et al (2016/0082541).
 	For claim 1, Barhorst teaches a tubular welding electrode (50 as shown in fig.2) (abstract) comprising:
a steel sheath (52 as shown in fig.2, paragraph 20 line 1-2) disposed around a granular powder flux fill core (54 as shown in fig.2) (par.12, lines 5-7 and par.20, lines 1-3) ,3
wherein the granular powder flux fill core (54 as shown in fig.2) comprises, by weight of the electrode, 2.0 to 4.0 wt. % magnesium oxide (par.30, lines 1-5 and lines 24-30 between approximately 0.1% and approximately 6% which meets the claim limitation) and approximately 0.01% and approximately 0.5% of a sulfur source (par.32, lines 16-21).
Barhorst does not expressly disclose that 0.02 to 0.1 wt. % of a sulfur source.
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the sulfur source in the Barhorst  from approximately 0.01% and approximately 0.5% to 0.02 to 0.1 wt. %, as applicant appears to have placed no criticality on the claimed range (see pp.(5)) indicating the range “may” be within the claimed range) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​

 	For claim 2, Barhorst further teaches wherein the granular powder flux fill core (54 as shown in fig.2) comprises, by weight of the electrode, 0.1% and approximately 6% wt. % magnesium oxide (par.30, lines 1-5 and lines 24-30 between approximately 0.1% and approximately 6% which meets the claim limitation).
 	Barhorst does not expressly disclose that 2.5 to 3.0 wt. % magnesium oxide. 
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the magnesium oxide in the Barhorst  from 0.1% and approximately 6% wt. % to 2.5 to 3.0 wt. % as applicant appears to have placed no criticality on the claimed range (see pp.(5)) indicating the range “may” be within the claimed range) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​

 	For claim 3, Barhorst further teaches wherein the granular powder flux fill core comprises, by weight of the electrode, 0.1% and approximately 6% wt. % magnesium oxide (par.30, lines 1-5 and lines 24-30 between approximately 0.1% and approximately 6% which meets the claim limitation).
 	Barhorst does not expressly disclose that 2.5 wt % magnesium oxide. 
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​
 	For claim 4, Barhorst further teaches wherein the granular powder flux fill core comprises, by weight of the electrode, 0.02 to 0.05 wt. % of a sulfur source (par.32, lines 16-21 between approximately 0.01% and approximately 0.5% which meets the claims ranges).
 	For claim 5, Barhorst further teaches wherein the granular powder flux fill core comprises, by weight of the electrode, 0.03 wt. % of a sulfur source (par.32, lines 16-21 between approximately 0.01% and approximately 0.5% which meets the claims ranges).
 	For claim 6, Barhorst further teaches wherein the sulfur source is iron sulfide (par.32, lines 9-10, iron sulfide).
 	Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Barhorst et al (2016/0082541) in views of Jang et al (2007/0039937).
 	For claim 7, Barhorst teaches method for producing a tubular welding electrode (abstract) (fig.2) comprising the steps of:

b.    forming the strip into a shape along the length (par.45, lines 6-11, the shape of the sheath is not fully circle, which means it shapes like U to fill up powders inside the sheath);
c.    filling the shape of the strip with a granular powder flux (54 as shown in fig.2) (par.45, lines 6-11, the shape of the sheath is not fully circle, which means it shapes like U to fill up powders inside the sheath); and
d.    mechanically closing the shape to form a tubular welding electrode containing a core of the granular powder flux (54 as shown in fig.2) (par.46, lines 4-11).
wherein the granular powder flux comprises, by weight of the electrode, 2.0 to 4.0 wt. % magnesium oxide (par.30, lines 1-5 and lines 24-30 between approximately 0.1% and approximately 6% which meets the claim limitation) and approximately 0.01% and approximately 0.5% of a sulfur source (par.32, lines 16-21).
 Barhorst fails to teach strip into a “U” shape and Barhorst does not expressly disclose that 0.02 to 0.1 wt. % of a sulfur source.
Jang teaches, similar manufacturing flux cored wire, of making the strip into a “U” shape (abstract).  
Therefore, it would have been obvious to one ordinary skill in the art, before the effective filling date of the claimed invention, to modify the shape of strip of Barhorst to 
	Futhermore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the sulfur source in the Barhorst  from approximately 0.01% and approximately 0.5% to 0.02 to 0.1 wt. %, as applicant appears to have placed no criticality on the claimed range (see pp.(5)) indicating the range “may” be within the claimed range) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​
 	For claim 8, Barhorst in view of Jang teaches the inventions as claimed and discussed above and Barhorst further teaches wherein the granular powder flux comprises, by weight of the electrode, 0.1% and approximately 6% wt. % magnesium oxide (par.30, lines 1-5 and lines 24-30 between approximately 0.1% and approximately 6% which meets the claim limitation).
 	Barhorst does not expressly disclose that 2.0 to 3.0 wt. % magnesium oxide. 
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the magnesium oxide in the Barhorst  from 0.1% and approximately 6% wt. % to 2.0 to 3.0 wt. % as applicant appears to have placed no criticality on the claimed range (see pp.(5)) indicating the range “may” be within the claimed range) and since it has been held that “in the case In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​
 	For claim 9, Barhorst in view of Jang teaches the inventions as claimed and discussed above and Barhorst further teaches wherein the granular powder flux comprises, by weight of the electrode, 0.1% and approximately 6% wt. % magnesium oxide (par.30, lines 1-5 and lines 24-30 between approximately 0.1% and approximately 6% which meets the claim limitation).
 	Barhorst does not expressly disclose that 2.5 wt % magnesium oxide. 
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the magnesium oxide in the Barhorst  from 0.1% and approximately 6% wt. % to 2.5 wt. % as applicant appears to have placed no criticality on the claimed range (see pp.(5)) indicating the range “may” be within the claimed range) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​
 	For claim 10, Barhorst in view of Jang teaches the inventions as claimed and discussed above and Barhorst further teaches wherein the granular powder flux comprises, by weight of the electrode, 0.02 to 0.05 wt. % of a sulfur source par.32, lines 
 	For claim 11, Barhorst in view of Jang teaches the inventions as claimed and discussed above and Barhorst further teaches wherein the granular powder flux comprises, by weight of the electrode, 0.03 wt. % of a sulfur source par.32, lines 16-21 between approximately 0.01% and approximately 0.5% which meets the claims ranges).
 	For claim 12, Barhorst in view of Jang teaches the inventions as claimed and discussed above and Barhorst further teaches further comprising a step e) of drawing the tubular welding electrode to a desired diameter (par.14, lines 9-10).
 	For claim 13, Barhorst in view of Jang teaches the inventions as claimed and discussed above and Barhorst further teaches wherein the mechanical closing of step d) involves forming a butt or overlap seam (58 as shown in fig.2) (par.46, lines 5-6).

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (2007/0039937) in views of Barhorst et al (2016/0082541).
 	For claim 14, Jang teaches a method for producing a tubular welding electrode (par.3) (fig.1 and 3) comprising the steps of:
a.    providing a strip of a steel material having a length (stainless steel) (par.13, lines 1-5);

c.    welding the strip to form a tube sealed along the length (having seamed portion along tube) (abstract) ; and
d.    filling the tube with a granular powder flux to form a tubular welding electrode (filling the hoop with flux material) (abstract) (par.13, lines 4-6).
Jang fails to teach wherein the granular powder flux comprises, by weight of the electrode, 2.0 to 4.0 wt. % magnesium oxide and 0.02 to 0.1 wt. % sulfur.
Barhorst teaches, similar welding flux cored wire, wherein the granular powder flux comprises, by weight of the electrode, 2.0 to 4.0 wt. % magnesium oxide (par.30, lines 1-5 and lines 24-30 between approximately 0.1% and approximately 6% which meets the claim limitation) and approximately 0.01% and approximately 0.5% of a sulfur source (par.32, lines 16-21). Barhorst does not expressly disclose that 0.02 to 0.1 wt. % of a sulfur source. 	 
	Therefore, it would have been obvious to one ordinary skill in the art, before the effective filling date of the claimed invention, to modify the granular powder flux of Jang to include magnesium oxide and sulfur and their ranges as taught by Barhorst for the purpose of providing organic stabilizer (e.g., a derivatized cellulose-based component) that may generally improve the stability of the arc while providing a reducing atmosphere conducive to welding coated workpieces (Barhorst, par.13, lines 5-7).  Furthermore, it would have been obvious before the effective date of the claimed In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​
 	For claim 15, Jang in view of Barhorst teaches the inventions as claimed and discussed above except for wherein the granular powder flux comprises, by weight of the electrode, 2.5 to 3.0 wt. % magnesium oxide.
	Barhorst further teaches wherein the granular powder flux comprises, by weight of the electrode, 0.1% and approximately 6% wt. % magnesium oxide (par.30, lines 1-5 and lines 24-30 between approximately 0.1% and approximately 6% which meets the claim limitation). Barhorst does not expressly disclose that 2.5 to 3.0 wt. % magnesium oxide.  
	Therefore, it would have been obvious to one ordinary skill in the art, before the effective filling date of the claimed invention, to modify the granular powder flux of Jang to include magnesium oxide and ranges as taught by Barhorst for the purpose of providing organic stabilizer (e.g., a derivatized cellulose-based component) that may generally improve the stability of the arc while providing a reducing atmosphere conducive to welding coated workpieces (Barhorst, par.13, lines 5-7). Furthermore, it would have been obvious before the effective date of the claimed invention to one of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​
 	For claim 16, Jang in view of Barhorst teaches the inventions as claimed and discussed above except for wherein the granular powder flux comprises, by weight of the electrode, 2.5 wt. % magnesium oxide.
	Barhorst further teaches wherein the granular powder flux comprises, by weight of the electrode, 0.1% and approximately 6% wt. % magnesium oxide (par.30, lines 1-5 and lines 24-30 between approximately 0.1% and approximately 6% which meets the claim limitation). Barhorst does not expressly disclose that 2.5 wt. % magnesium oxide.  
	Therefore, it would have been obvious to one ordinary skill in the art, before the effective filling date of the claimed invention, to modify the granular powder flux of Jang to include magnesium oxide and ranges as taught by Barhorst for the purpose of providing organic stabilizer (e.g., a derivatized cellulose-based component) that may generally improve the stability of the arc while providing a reducing atmosphere conducive to welding coated workpieces (Barhorst, par.13, lines 5-7). Furthermore, it would have been obvious before the effective date of the claimed invention to one of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​
 	For claim 17, Jang in view of Barhorst teaches the inventions as claimed and discussed above except for wherein the granular powder flux comprises, by weight of the electrode, 0.02 to 0.05 wt. % of a sulfur source.
	Barhorst further teaches wherein the granular powder flux comprises, by weight of the electrode, 0.02 to 0.05 wt. % of a sulfur source (par.32, lines 16-21 between approximately 0.01% and approximately 0.5% which meets the claims ranges). 
	Therefore, it would have been obvious to one ordinary skill in the art, before the effective filling date of the claimed invention, to modify the granular powder flux of Jang to include a sulfur source as taught by Barhorst for the purpose of providing organic stabilizer (e.g., a derivatized cellulose-based component) that may generally improve the stability of the arc while providing a reducing atmosphere conducive to welding coated workpieces (Barhorst, par.13, lines 5-7).

Barhorst further teaches wherein the granular powder flux comprises, by weight of the electrode, 0.03 wt. % of a sulfur source (par.32, lines 16-21 between approximately 0.01% and approximately 0.5% which meets the claims ranges). 
	Therefore, it would have been obvious to one ordinary skill in the art, before the effective filling date of the claimed invention, to modify the granular powder flux of Jang to include a sulfur source as taught by Barhorst for the purpose of providing organic stabilizer (e.g., a derivatized cellulose-based component) that may generally improve the stability of the arc while providing a reducing atmosphere conducive to welding coated workpieces (Barhorst, par.13, lines 5-7).
 	For claim 19, Jang in view of Barhorst teaches the inventions as claimed and discussed above and Jang further teaches comprising a step e) of drawing the tubular welding electrode to a desired diameter (par.56, lines 1-3).
 	For claim 20, Jang in view of Barhorst teaches the inventions as claimed and discussed above and Jang further teaches wherein the mechanical closing of step d) involves forming overlap seam (abstract).
Response to Amendments/Arguments
Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive. 
Applicant argues that one of skill in the art would not find anything in Barhorst to suggest the necessary combination of magnesium oxide and sulfur. However, examiner respectfully disagrees with applicant because the examiner have read the applicant’s specification in paragraphs 19, 21 and 25, and in those paragraphs teach different variations of ranges combination of magnesium oxide and sulfur, therefore, since there is no specific ranges of combination of magnesium oxide and sulfur, the prior art Barhorst meets the claim limitation. Furthermore, as applicant appears to have placed no criticality on the claimed range (see pp.(5, 19, 21 and 25)) indicating the range “may” be within the claimed range) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715